Title: From Benjamin Franklin to William Franklin, 29 December 1767
From: Franklin, Benjamin
To: Franklin, William


The paragraphs printed here form the second of two documents that William Temple Franklin printed as separate letters written by Franklin to his son William on the same date, Dec. 19, 1767. As explained in the annotation to the first group of paragraphs, above, p. 341, other editors have either followed Temple in printing the two groups as separate letters with the same date, or have silently combined both groups into a single letter of that date. All previous editors have ignored the date of Dec. 29, 1767, that the Pennsylvania Chronicle assigned to that part of the second group that it printed March 7–14, 1768, less than three months after BF could have written any part of this material. The present editors, however, believe that the surviving passages are actually parts of two different letters from Franklin to his son written ten days apart. Only the first group of paragraphs, therefore, has been placed under the December 19 date; the second group is placed here, with the December 29 date that the Chronicle used for the part it printed. Internal evidence to support the Chronicle’s dating is indicated in appropriate footnotes.
 
Dear Son,
London, Dec. 29, 1767.
The resolutions of the Boston people concerning trade, make a great noise here. Parliament has not yet taken notice of them, but the newspapers are in full cry against America. Colonel Onslow told me at court last Sunday, that I could not conceive how much the friends of America were run upon and hurt by them, and how much the Grenvillians triumphed. I have just written a paper for next Tuesday’s Chronicle to extenuate matters a little.

Mentioning Colonel Onslow, reminds me of something that passed at the beginning of this session in the house between him and Mr. Grenville. The latter had been raving against America, as traitorous, rebellious &c. when the former, who has always been its firm friend, stood up and gravely said, that in reading the Roman history he found it was a custom among that wise and magnanimous people, whenever the senate was informed of any discontent in the provinces, to send two or three of their body into the discontented provinces to enquire into the grievances complained of and report to the senate that mild measures might be used to remedy what was amiss, before any severe steps were taken to enforce obedience. That this example he thought worthy our imitation in the present state of our colonies, for he did so far agree with the honourable gentleman that spoke just before him, as to allow there were great discontents among them. He should therefore beg leave to move that two or three members of parliament be appointed to go over to New England on this service. And that it might not be supposed he was for imposing burthens on others what he would not be willing to share himself, he did at the same time declare his own willingness if the house should think fit to appoint them, to go over thither with that honourable gentleman. Upon this there was a great laugh which continued sometime, and was rather increased by Mr. Grenville’s asking, “will the gentleman engage that I shall be safe there? Can I be assured that I shall be allowed to come back again to make the report?” As soon as the laugh was so far subsided as that Mr. Onslow could be heard again, he added, “I cannot absolutely engage for the honourable gentleman’s safe return, but if he goes thither upon this service I am strongly of opinion the event will contribute greatly to the future quiet of both countries.” On which the laugh was renewed and redoubled.
If our people should follow the Boston example in entering into resolutions of frugality and industry full as necessary for us as for them, I hope they will among other things give this reason, that ’tis to enable them more speedily and effectually to discharge their debts to Great Britain; this will soften a little and at the same time appear honourable and like ourselves. Yours &c.
B. Franklin.